Case 1:19-cv-00044-LPS Document 258 Filed 01/22/20 Page 1 of 3 PageID #: 8946



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

 IN RE: SENSIPAR (CINACALCET                        MDL No. 19-2895-LPS
 HYDROCHLORIDE TABLETS)
 ANTITRUST LITIGATION


 THIS DOCUMENT RELATES TO:                          C.A. No. 19-396-LPS

 ALL DIRECT AND INDIRECT PURCHASER C.A. No. 19-1460-LPS
 ACTIONS
                                              C.A. No. 19-369-LPS
 AND
                                              C.A. No. 19-1461-LPS
 Cipla Ltd. and Cipla USA, Inc. v. Amgen Inc.
 and Teva Pharmaceuticals USA, Inc.           C.A. No. 19-44-LPS


              DEFENDANT TEVA’S REQUEST FOR ORAL ARGUMENT

       Pursuant to D. Del. L.R. 7.1.4, Defendant Teva Pharmaceuticals USA, Inc. (“Teva”)

respectfully requests oral argument on its Motions to Dismiss filed in each of the above-

captioned actions, which are docketed in MDL No. 19-2895-LPS at D.I. 25 and 31.

                                                    /s/ Karen E. Keller
                                                    John W. Shaw (No. 3362)
                                                    Karen E. Keller (No. 4489)
                                                    Nathan R. Hoeschen (No. 6232)
                                                    SHAW KELLER LLP
                                                    I.M. Pei Building
                                                    1105 North Market Street, 12th Floor
OF COUNSEL:                                         Wilmington, DE 19801
Richard A. Spehr                                    (302) 298-0700
Henninger S. Bullock                                jshaw@shawkeller.com
Karen W. Lin                                        kkeller@shawkeller.com
MAYER BROWN LLP                                     nhoeschen@shawkeller.com
1221 Avenue of the Americas                         Attorneys for Defendant Teva
New York, NY 10020-1001                             Pharmaceuticals USA, Inc.
(212) 506-2500

 Dated: January 22, 2020
Case 1:19-cv-00044-LPS Document 258 Filed 01/22/20 Page 2 of 3 PageID #: 8947



                               CERTIFICATE OF SERVICE

       I, Karen E. Keller, hereby certify that on January 22, 2020, this document was served on

the persons below in the manner indicated:

        BY EMAIL
        Robert J. Kriner, Jr.                     Benjamin F. Johns
        Scott M. Tucker                           CHIMICLES SCHWARTZ KRINER &
        Tiffany J. Cramer                         DONALDSON-SMITH LLP
        Vera G. Belger                            361 W. Lancaster Avenue
        CHIMICLES SCHWARTZ KRINER &               Haverford, PA 19041
        DONALDSON-SMITH LLP                       (610) 642-8500
        2711 Centerville Road, Suite 201          bfj@chimicles.com
        Wilmington, DE 19808
        (302) 656-2500
        rjk@chimicles.com
        smt@chimicles.com
        tjc@chimicles.com
        vgb@chimicles.com

        Linda P. Nussbaum                         Thomas M. Sobol
        Bart D. Cohen                             Bradley J. Vettraino
        NUSSBAUM LAW GROUP, P.C.                  HAGENS BERMAN
        1211 Avenue of the Americas               SOBOL SHAPIRO LLP
        40th Floor                                55 Cambridge Parkway, Suite 301
        New York, NY 10036                        Cambridge, MA 02142
        (917) 438-9189                            (617) 482-3700
        lnussbaum@nussbaumpc.com                  tom@hbsslaw.com
        bcohen@nussbaumpc.com                     bradleyv@hbsslaw.com

        Sharon K. Robertson                       John Radice
        Donna M. Evans                            Daniel Rubenstein
        COHEN MILSTEIN SELLERS                    Kenneth Pickle
         & TOLL PLLC                              RADICE LAW FIRM, P.C.
        88 Pine Street, 14th Floor                475 Wall Street
        New York, NY 10005                        Princeton, NJ 08540
        (212) 838-7797                            (646) 245-8502
        srobertson@cohenmilstein.com              jradice@radicelawfirm.com
        devans@cohenmilstein.com                  drubenstein@radicelawfirm.com
                                                  kpickle@radicelawfirm.com




                                              2
Case 1:19-cv-00044-LPS Document 258 Filed 01/22/20 Page 3 of 3 PageID #: 8948



      Shawn Raymond                          Kalpana Srinivasan
      SUSMAN GODFREY LLP                     SUSMAN GODFREY LLP
      1000 Louisiana Suite 5100              1900 Avenue of the Stars
      Houston, TX 77002                      Suite 1400
      (713) 653-7817                         Los Angeles, CA 90067
      sraymond@susmangodfrey.com             (310) 789-3106
                                             ksrinivasan@susmangodfrey.com

      Michael M. Buchman                     Jayne A. Goldstein
      Michelle C. Clerkin                    SHEPHERD FINKELMAN MILLER & SHAH LLP
      MOTLEY RICE LLC                        1625 N. Commerce Parkway
      777 Third Avenue, 27th Floor           Suite 320
      New York, NY 10017                     Ft. Lauderdale, FL 33326
      (212) 577-0050                         (954) 515-0123
      mbuchman@motleyrice.com                jgoldstein@sfmslaw.com
      mclerkin@motleyrice.com

      Michael L. Roberts                     Daniel N. Gallucci
      William R. Olson                       Michael S. Tarringer
      Stephanie E. Smith                     NASTLAW LLC
      Debra Josephson                        1101 Market Street
      Sarah E. DeLoach                       Suite 2801
      ROBERTS LAW FIRM, P.A.                 Philadelphia, PA 19107
      20 Rahling Circle                      (215) 923-9300
      Little Rock, AR 72223                  dgallucci@nastlaw.com
      (501) 821-5575                         dgallucci@nastlaw.com
      mikeroberts@robertslawfirm.us
      williamolson@robertslawfirm.us
      stephniesmith@robertslawfirm.us
      debrajosephson@robertslawfirm.us
      sarahdeloach@robertslawfirm.us
                                             /s/ Karen E. Keller
                                             John W. Shaw (No. 3362)
                                             Karen E. Keller (No. 4489)
                                             Nathan R. Hoeschen (No. 6232)
                                             SHAW KELLER LLP
                                             I.M. Pei Building
                                             1105 North Market Street, 12th Floor
                                             Wilmington, DE 19801
                                             (302) 298-0700
                                             jshaw@shawkeller.com
                                             kkeller@shawkeller.com
                                             nhoeschen@shawkeller.com
                                             Attorneys for Defendant Teva
                                             Pharmaceuticals USA, Inc.



                                         3
